

116 HR 4658 IH: Empowering Student Borrowers Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4658IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mrs. Murphy of Florida introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to develop and implement a process that enables certain
			 borrowers to elect to repay certain loans through written, electronic, or
			 verbal notice to the Secretary of Education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Student Borrowers Act. 2.Written, electronic, or verbal enrollment in income-based repayment (a)In generalThe Secretary of Education shall develop and implement a process that enables a covered borrower of a loan made under part D of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) who desires to elect to repay such loan under income-based repayment under subparagraph (D) or (E) of section 455(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)) to make such election through written, electronic, or verbal notice to the Secretary of Education.
 (b)Covered borrower definedIn this section, the term covered borrower means a borrower of a loan made under part D of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) who—
 (1)is enrolled in an income-based repayment under subparagraph (D) or (E) of section 455(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)); or
 (2)has not yet selected a repayment plan and is in the grace period for such loan. 